SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:0-18847 INDIANA COMMUNITY BANCORP (Exact name of registrant as specified in its charter) Indiana35-1807839 (State or other Jurisdiction(I.R.S. Employer of Incorporation or Organization)Identification No.) 501 Washington Street, Columbus, Indiana 47201 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code:(812) 522-1592 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronicallyand posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X]NO [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer []Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of August 3, 2011. Common Stock, no par value – 3,420,879 shares outstanding EXPLANATORY NOTE The Form 10Q/A amends the Quarterly Report on Form 10-Q of Indiana Community Bancorp for the quarterly period ended June 30, 2012 (the “Form 10-Q’), as filed with the Securities and Exchange Commission on August 14, 2012, for the sole purpose of furnishing the Interactive Data Files as Exhibit 101 in accordance with Rule 405 of Regulation S-T.Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q other than furnishing the exhibit described above.This Form 10Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. The interactive data files on Exhibit 101 hereto are not deemed filed with the Securities and Exchange Commission and are not to be incorporated by reference into any filing of Indiana Community Bancorp, under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6.Exhibits Certification required by 12 C.F.R.240.13a-14(a)(1) Certification required by 12 C.F.R.240.13a-14(a)(1) 32 Certification pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002(1) Interactive data files pursuant to Rule 405 of Regulation S-T:* 101.INS - XBRL Taxonomy Instance Document(2) 101.SCH - XBRL Taxonomy Extension Schema(2) 101.CAL - XBRL Taxonomy Extension Calculation Linkbase(2) 101.DEF - XBRL Taxonomy Extension Definition Linkbase(2) 101.LAB - XBRL Taxonomy Extension Label Linkbase(2) 101.PRE - XBRL Taxonomy Extension Presentation Linkbase(2) *This information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934 and otherwise is not subject to liability under those sections. The financial information contained in the XBRL documents is unaudited and unreviewed. Previously filed Furnished, not filed, herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on behalf of the undersigned thereto duly authorized. Indiana Community Bancorp Date: September11, 2012 /s/ Mark T. Gorski Mark T. Gorski, Executive Vice President, Treasurer, and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Location Certification required by 12 C.F.R.240.13a-14(a) Previously Filed Certification required by 12 C.F.R.240.13a-14(a) Previously Filed 32 Certification pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Previously Filed 101.INS XBRL Instance Document Attached 101.SCH XBRL Taxonomy Extension Schema Attached 101.CAL XBRL Taxonomy Extension Calculation Linkbase Attached 101.DEF XBRL Taxonomy Extension Definition Linkbase Attached 101.LAB XBRL Taxonomy Extension Label Linkbase Attached 101.PRE XBRL Taxonomy Extension Presentation Linkbase Attached *Users of the XBRL related information in Exhibit 101 of this quarterly Report on Form 10-Q are advised, in accordance with Regulation S-T Rule 406T, that this Interactive Data File is deemed not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections.The financial information contained in the XBRL related documents is unaudited and unreviewed.
